Citation Nr: 1829537	
Decision Date: 06/18/18    Archive Date: 07/02/18

DOCKET NO.  14-27 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis B or C.

2.  Entitlement to service connection for chronic liver disease without cirrhosis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The issues of service connection for chronic liver disease and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence is against a finding that a hepatitis B and/or C infection had its onset during the Veteran's military service, was caused by his service, or is otherwise etiologically related to his military service.


CONCLUSIONS OF LAW

The criteria for service connection for hepatitis B or C have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection can also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

The medical evidence of record indicates the Veteran was treated for infectious hepatitis in service.  The variant of in-service hepatitis infection is not identified.  He is currently treated for hepatitis C.   

Several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's disabilities.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  

The Board finds that the most probative evidence is the September 2017 VA examination opinion.  At the outset, the examiner stated that the Veteran was positive for hepatitis B exposure but that any hepatitis B infection that the Veteran may have had was acute and resolved.  He stated multiple hepatology specialists who had seen the Veteran had not diagnosed active or chronic hepatitis B.

The September 2017 examiner next found that it was less likely than not that the Veteran's current hepatitis C is causally related to his in-service disease.  The examiner noted a review of the treatment records and found that the Veteran's in-service hepatitis infection most clinically resembled hepatitis A.  Immunity to hepatitis A was also noted.  The examiner noted the difference in transmission between hepatitis A and hepatitis C.  The examiner indicated that the Veteran had additional risk factors for hepatitis C outside of his active duty status, to include heroin use, sharing needles, homemade tattoos, and exposure to others blood during his employment.  

The examiner included an UptoDate (www.uptodate.com) review related to the transmission of hepatitis A and C.  Hepatitis A was noted to transmit through the fecal-oral route, person-to-person or consumption of food; and found to be a self-limited illness with an incubation period that averages 28 days (range 15-50 days).  Seventy percent of adults with hepatitis A were noted to experience symptoms which begin with an abrupt onset of nausea, vomiting, anorexia, fever, malaise, and abdominal pain.  It is noted that the Veteran's in-service complaints, as they related to the hepatitis diagnosis, included right upper quadrant pain, nausea, vomiting, and general malaise. 

Hepatitis A was also noted as not becoming chronic and those infected were noted as unable to become reinfected after recovery.  Nearly all patients were noted to experience full clinical and biochemical recovery from hepatis A within six months.  

By contrast, Hepatitis C was noted to transmit through intravenous drug use or blood transfusion.  Forty-four percent of new infection cases were noted to give a history of high-risk behavior (such as injection drug use).

The Board affords the September 2017 VA examination the greatest weight.  The opinion is grounded in the Veteran's medical history, identifies a basis for the examiner's opinion and provides scientific research applied to this Veteran's specific case.  Notably, treatment records indicate the Veteran experienced nausea, vomiting, malaise, and abdominal pain (noted symptoms of hepatitis A) surrounding his in-service treatment for infections hepatitis.  Further, the Veteran's history of high-risk behaviors post-service was identified in association with hepatitis C.  The examiner's opinion provides specific conclusions and precise reasons for the statements.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Consideration has been given to the private opinions submitted by the Veteran in favor of his appeal.  A September 2007 opinion from Dr. Buckner states that it is "possible" that [the Veteran] could have contracted hepatitis B at the same time that he contracted hepatitis C.  This was noted to be based on the Veteran's self-reported history of contracting hepatitis B during his military service and evidence of immunity to hepatitis B on serologies.  The September 2007 opinion from Dr. Cohen states the Veteran's "liver disease in at least in part caused by viral hepatitis that was contracted during [his] military service."  Dr. Cohen notes serologic evidence of hepatitis A, B, and C.  A January 2011 opinion from Dr. Silverman states the Veteran's has "chronic hepatitis C infection.  He was first diagnosed with hepatis while serving in the military."  A January 2018 note from Dr. Cohen states the Veteran "developed chronic hepatitis C ... during his enrollment in the military."  

Crucially, none of the private opinions explains or discusses why the Veteran was found to experience hepatitis B or C in service.  They are conclusory in their findings, which limits their overall probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). There is also no indication that the private examiners considered the Veteran's service treatment records.  Such is not a fatal flaw.  However, in this particular case, and after reviewing the service treatment records, the VA examiner explained how the Veteran's in-service treatment for infectious hepatitis was mostly likely hepatitis A.  It is also noted that the VA examiner supported his conclusion through clinical research, and that he addressed the difference between the hepatitis the Veteran experienced in service and his current hepatitis C, to include the different means in which the infections would be contracted.  In sum, the Board affords little weight to the private medical opinions of record.  
   
Based on the foregoing, the Board finds that service connection for hepatitis B and/or hepatitis C is not warranted.  

ORDER

Service connection for hepatitis B or C is denied.


REMAND

The Veteran asserts that his liver disease was caused by exposure to contaminated water at Camp Lejeune and/or being the result of in-service physical assaults.  He relates that he experienced liver damage when he was struck/beaten by his sergeant.  He also claims that his depressive disorder is due to these in-service physical assaults. Additional development is needed to address these contentions.  Notably, these are medical questions that require a proper medical opinion.

Accordingly, the case is being Remanded for the following action:

1. Schedule the Veteran for an examination to determine the nature and etiology of his liver disease.  Following review of the claims folder, interview, and examination, the examiner should state whether it is as likely as not (a 50 percent probability or greater) that the Veteran's liver disease had its onset inservice or is otherwise etiologically related to his active service, to include his service at Camp Lejeune and/or being the result of trauma to the liver.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2. Schedule the Veteran for an examination to determine the nature and etiology of any psychiatric disorder.  Following review of the claims folder, interview, and examination, the examiner should provide opinions on the following:

a. Identify/diagnose any psychiatric disorder that presently exists or that has existed during the appeal period.

b. State whether it is as likely as not (a 50 percent probability or greater) that the Veteran experienced a personal assault during his active service. 

c. State whether it is as likely as not that any diagnosed psychiatric disorder, to include depressive disorder, had its onset in service, was aggravated by service, or is otherwise etiologically related to the Veteran's active service, to include being the result of a personal assault if the examiner believes that an assault occurred.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. Thereafter, readjudicate the Veteran's claims. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


